Citation Nr: 1114645	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss that is attributable to his active military service.

2.  The Veteran's pre-service left ear hearing loss did not undergo an increase in disability during active military service.

3.  The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2008 letter, the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In September 2008 and May 2009,VA audiologists essentially indicated that the Veteran had provided invalid responses during his audiological testing.  The Board has considered whether the Veteran should be scheduled for another VA audiological examination with a medical opinion regarding a possible relationship between the disabilities on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide these claims as the evidence of record contains sufficient competent medical evidence to decide the claims.  In this regard, the Board notes that the file contains examinations conducted at military facilities subsequent to the Veteran's active service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to noisy engine rooms while serving as a machinist mate during military service.

The Veteran's January 1967 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
Not tested
20
LEFT
30
15
15
Not tested
45

The Veteran's remaining service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of tinnitus or of any hearing loss.  The Veteran's May 1971 service separation examination noted that the Veteran's ears were normal and indicated bilateral whisper test results of 15/15; there was no audiological testing.

A September 2008 VA record noted that the Veteran had bilateral hearing loss disability sufficient to warrant eligibility for hearing aids.

I.  Right ear

As normal right ear hearing was demonstrated on examination for enlistment into service, the presumption of soundness on induction attaches as to right ear hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Neither chronic right ear hearing loss, nor chronic clinically significant change in right ear hearing ability, was demonstrated during active service or within the first year of discharge from such service.  The Board observes that audiometric findings from a May 1984 examination did not reveal right ear hearing loss (for VA purposes), and right ear hearing loss for VA purposes was not clinically shown until September 2008.  Significantly, there is no competent medical opinion linking right ear hearing loss disability to service.  In short, the preponderance of the evidence is against service connection for right ear hearing loss.

II.  Left ear

As the Veteran's left ear hearing thresholds were shown to be 45 decibels at 4000 Hertz, left ear hearing loss was demonstrated for VA purposes on examination for induction into service, and the presumption of soundness on induction does not attach as to left ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As left ear hearing loss was noted upon entry into service, the burden falls on the Veteran to establish aggravation.  The law provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A review of the Veteran's separation examination does not show that any such change in left ear hearing ability was demonstrated on clinical examination for separation from service.  In this regard, the Board again notes that the Veteran's May 1971 service separation examination noted that his left ear was normal and indicated a left ear whisper test result of 15/15.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  Significantly, the record does not contain evidence or a medical opinion suggesting that the Veteran's left ear hearing loss was chronically aggravated by active service.  In sum, the evidence of record does not show that the pre-existing left ear hearing loss was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


III.  Tinnitus

Service treatment records show no complaint of tinnitus, and the service discharge examination report indicated that the Veteran's ears were clinically evaluated as normal.  Even assuming a current diagnosis of tinnitus, the evidence of record reveals that the first medical evidence of tinnitus was years following service, and there is no competent medical evidence or opinion indicating that the Veteran's tinnitus is related to service.  Since the medical evidence of record fails to indicate that the Veteran experienced tinnitus during service or that his current tinnitus is related to service, the preponderance of the evidence is against the claim for service connection for tinnitus.

IV.  Conclusion

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing tinnitus, and/or hearing difficulty).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had hearing loss or ear problems on the medical history report portion of May 1982, October 1982, and May 1984 Naval reserve service examinations.  His statements are inconsistent with these multiple reports wherein he denied experiencing hearing loss or tinnitus.  Thus, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

Additionally, there is no indication that the Veteran has the necessary medical training to provide a probative opinion on a complex medical matter such as whether he underwent a chronic aggravation of his left ear hearing loss during military service, or that he has right ear hearing loss or tinnitus is a result of noise exposure from many years earlier during his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of service connection for right ear hearing loss, left ear hearing loss, and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


